Exhibit 99.1 PRESS RELEASE CRESCENT POINT ENERGY ANNOUNCES YEAR-END 2013 RESULTS March 12, 2014 CALGARY, ALBERTA. Crescent Point Energy Corp. (“Crescent Point” or the “Company”) (TSX and NYSE: CPG) is pleased to announce its operating and financial results for the year ended December 31, 2013. The Company also announces that its audited financial statements and management’s discussion and analysis for the year ended December 31, 2013, will be available shortly on SEDAR at www.sedar.com, on EDGAR at www.sec.gov/edgar.shtml and on Crescent Point’s website at www.crescentpointenergy.com. FINANCIAL AND OPERATING HIGHLIGHTS Three months ended December 31 Year ended December 31 (Cdn$000s except shares, per share and per boe amounts) % Change % Change Financial Funds flow from operations (1) 24 28 Per share (1) (2) 14 9 Net income (loss) Per share (2) Operating income (1) ) ) 60 Per share (1) (2) ) ) 37 Dividends paid or declared 8 16 Per share (2) - - Payout ratio (%) (1) (3) 52 59 (7
